Citation Nr: 1227666	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for sleeplessness, to include as secondary to a service-connected right knee disability (hereinafter 'sleep disability').

2.	Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

3.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected right knee disability, and if so, whether service connection is warranted.

4.	Entitlement to an evaluation in excess of 20 percent for a partial ACL tear of the right knee (hereinafter 'right knee disability').


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985 and from May 13 to May 27, 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The January 2008 rating decision determined new and material evidence had not been submitted sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder.  The May 2010 rating decision denied entitlement to service connection for a sleep disability and a left knee disorder, as well as entitlement to an evaluation in excess of 20 percent for a right knee disability.

The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in April 2012.  This transcript has been associated with the file.  Also at the April 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The issues of entitlement to service connection for a left knee disability, entitlement to an evaluation in excess of 20 percent for a right knee disability, and the reopened claim of entitlement to service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a sleep disability.

2.  An August 2006 decision by the RO denied the Veteran's claim of service connection for a lumbar spine disorder.  The Veteran did not perfect an appeal of this decision.

3.  Evidence received since the RO's August 2006 decision which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  A sleep disability was not incurred in or aggravated by active duty service and it was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The August 2006 rating decision which denied the Veteran's claim for service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

3.  Evidence received since the RO's August 2006 rating decision is new and material and the Veteran's claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in February 2010.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a sleep disability, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's sleep disability is related to service or a service-connected disability.  The Veteran himself has provided statements that his sleep disability is related to his service-connected right knee disability, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service or a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

With respect to the issue of whether new and material evidence has been received on the claim for a lumbar spine disorder, since the benefit sought on appeal has been granted as to reopening, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran alleges that he suffers from a sleep disability as secondary to his service-connected right knee disability.  As a preliminary matter, the Board notes that although the Veteran was provided a hearing in April 2012, and his representative was present, he did not provide testimony on this issue.  However, the Veteran perfected an appeal as to entitlement to service connection for a sleep disability and it is properly before the Board.  As such, the Board will review the claim and properly adjudicate it.

The Board has reviewed the Veteran's service treatment records and there is no evidence that he complained of, was diagnosed with, or was treated for a sleep disability while in service.  At his August 1984 entrance examination the Veteran specifically checked that he did not suffer from trouble sleeping.  As such, there is no evidence of a sleep disability in service. 

In the Veteran's January 2009 claim for benefits he stated that he suffers from sleeplessness due to the pain in his knees and back.  Review of the Veteran's post-service treatment records does not show any diagnosis of a sleep disability, to include as secondary to his service-connected right knee disability.  A February 2007 VA treatment record noted the Veteran's complaints of pain in his knees, arms, and wrists that was affecting his sleep.  An April 2009 VA treatment record noted the Veteran was having problems sleeping due to a stuffy nose.  The Veteran was not diagnosed with a sleep disability.
In sum, there is no current evidence the Veteran has been diagnosed with a sleep disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

The Board acknowledges that the Veteran believes he suffers from a sleep disability which warrants service connection.  See e.g., January 2009 claim.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide a diagnosis or an opinion linking a sleep disability to service or a service-connected disability.

As noted above, there is no competent evidence of a diagnosis of a sleep disability.  The great weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claims for service connection must be denied.

New and Material Evidence

The Veteran contends that he has a lumbar spine disorder which was either incurred in service, or caused as a result of his service-connected right knee disability.  See e.g., April 2012 Board hearing transcript.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).

In August 2006, the RO denied the Veteran's claim of service connection for a lumbar spine disorder.  It appears that the RO denied the claim on the basis that there was a lack of nexus evidence between the current back disability and service, and no evidence of aggravation of a lumbar spine disorder by the Veteran's service-connected right knee disability.  The RO considered the Veteran's service treatment records, private treatment records, and statements in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Thus, it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the August 2006 rating decision includes VA treatment records and private treatment records.  Specifically, there is an April 2009 VA treatment record noting the Veteran's complaints of chronic back pain.  A November 2009 VA treatment record also noted the Veteran suffered from degenerative disc disease.  There is also evidence indicating that the Veteran receives payment from the Social Security Administration (SSA) for a disability.  See e.g., April 2009 VA treatment record.

The Board concludes the VA treatment records and evidence of receipt of SSA benefits are new and material evidence to reopen the claim.  They were not previously of record at the time of the August 2006 rating decision.  They are not cumulative of prior records because they provide information pertaining to the nature of his lumbar spine disorder.  This evidence is presumed credible, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


ORDER

Entitlement to service connection for a sleep disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened; to this extent only, the appeal is granted.




REMAND

The Board finds that the Veteran should be afforded a VA examination in order to determine the etiology of any current lumbar spine disorder.  The Veteran's service treatment records include a February 7, 1985 record where the Veteran complained of recurring lower back pain which had existed for 3 weeks.  The physician noted the Veteran was suffering from lumbar strain and poor posture.  A February 13, 1985 record noted the Veteran's complaints of spine pain since January 1985.  A February 1985 x-ray indicated a normal lumbar and thoracic spine.  After separation from service the Veteran filed a claim for his lumbar spine disorder.  At his September 1985 VA examination the Veteran was diagnosed with myofascial low back pain syndrome and a one half inch shortening of the left lower extremity.  The Board notes that there has been no opinion given as to the etiology of the Veteran's lumbar spine disorder, to include whether it is related to his service-connected right knee disability.  As such, he should be afforded a VA examination.

At his April 2012 Board hearing the Veteran also testified that he has been diagnosed with arthritis of the left knee and that he currently uses a cane to avoid further worsening of his left knee disorder.  He testified that he was told his left knee disorder was caused by his service-connected right knee disability.  On remand, the Veteran should be afforded a VA examination to determine the etiology of any left knee disorder.

With regard to the Veteran's right knee disability, he was last given a VA examination in March 2010.  At his April 2012 Board hearing the Veteran testified that his right knee disability had worsened since his previous VA examination.  As such, the Board finds that new a VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Veteran has also reported that he receives benefits from the Social Security Administration (SSA).  See e.g., April 2009 VA treatment record.  However, there are no records from the SSA found in the claims file.  Therefore, a remand is required for the Agency of Original Jurisdiction (AOJ) to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

The Board further notes that the most recent VA treatment records in the claims file are from February 2010.  On remand, the AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility from February 2010 through the present.  The AOJ should specifically request treatment records from the Dothan and Montgomery VA Medical Centers as well as a June 2011 MRI, which the Veteran referenced in his July 2011 Notice of Disagreement.

Finally, the Board observes that in April 2012 the Veteran submitted CDs pertaining to his right and left knee disorders.  Unfortunately, the Board was unable to review these CDs due to formatting issues.  On remand the Veteran should be informed he can print the evidence and submit it or that he can provide releases for the AOJ to obtain private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	Order all of the Veteran's outstanding VA treatment records for the period from February 2010 through the present to specifically include treatment at the Montgomery and Dothan VA Medical Centers and a June 2011 MRI.  See July 2011 Notice of Disagreement.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Notify the Veteran that the Board was unable to review the medical discs he submitted in April 2012.  Inform him he can obtain a printout of the evidence or a summary of the evidence from his private treatment providers.  Inform the Veteran that in the alternative, the AOJ can obtain these treatment records and supply the Veteran with the appropriate releases to do so.

3.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

4.	After completing the directives above, and allowing a reasonable amount of time to pass, schedule the Veteran for a VA examination in order to determine the etiology of any current lumbar spine disorder and left knee disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that any current lumbar spine or left knee disorder is related to a disease or injury in service, and

b)  Whether it is at least as likely as not that any lumbar spine or left knee disorder was caused or aggravated by the Veteran's service connected right knee disability?

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

5.	Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected right knee disability.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  The examiner should also specifically state whether the Veteran suffers from arthritis of the right knee.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also provide an opinion concerning the impact of the Veteran's right knee disability on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered. 

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, it must be indicated in the record whether the notification letter was returned as undeliverable.

7.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


